Per Curiam.
The court was without jurisdiction to make the order appealed from.
In a proceeding taken to annul a liquor tax certificate, the statute provides for the granting of “an order requiring the holder of such certificate * * to appear * * * on a day specified therein, not more than ten days after the granting thereof.” (Laws of 1896, chap. 112, §28.)
The order issued in this proceeding was made returnable fifteen days after the granting thereof.
The order should be reversed, with ten dollars costs and printing disbursements.
Present—-Van Brunt, P. J., Rumsey, Williams, Patterson and Parker, JJ.
Order reversed, with ten dollars costs and disbursements.